Mr. Justice Matchett specially concurring: I agree this cause should be remanded to permit the defendant to interpose its answer that after the execution of the bond all the parties mutually agreed to abandon the enterprise upon which it was based. I do not agree with the theory that under the facts here appearing it was either impossible or impracticable to perform the contract, nor do I think the facts bring this case within the class to which the doctrine of “frustration” is applicable. Williston on Contracts, Vol. 6, § 1935, p. 5419.